NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                     100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas             956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                         November 13, 2015

      Hon. Ricardo P. Rodriguez                   Ms. Maribel Rosales Gomez
      Hidalgo County District Attorney            Christina Melton Crain Unit 1401
      100 N. Closner                              State School Road
      Edinburg, TX 78539                          Gatesville, TX 76599-2999
      * DELIVERED VIA E-MAIL *

      Hon. Johnathan T. Ball
      Attorney at Law
      6521 N. 10th Street, Ste. A
      McAllen, TX 78504
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00071-CR
      Tr.Ct.No. CR-1850-14-J
      Style:    Maribel Rosales Gomez v. The State of Texas


           Appellant’s brief in the above cause was received and filed in this Court on
      Monday, September 21, 2015.

                                              Very truly yours,


                                              Dorian E. Ramirez, Clerk

      DER:ch